NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


  ANDREW A. McCRACKEN,                                     Civil Action No.: 17-cv-6701

                              Plaintiff,
                                                                            OPINION
            V.


  COMISSIONER OF SOCIAL SECURITY,

                              Defendant.

CECCHI, District Judge.

                                     I.     INTRODUCTION

       Before the Court is Plaintiff Andrew A. McCracken’s appeal seeking review of a final

determination by the Commissioner of the Social Security Administration (“Commissioner” or

“Defendant”) denying his application for Disability Insurance Benefits (“DIB”) pursuant to Title

II of the Social Security Act (“SSA” or the “Act”). This matter is decided without oral argument

pursuant to Federal Rule of Civil Procedure 78. For the reasons set forth below, the decision of

the Administrative Law Judge (“ALl”) is vacated and the case is remanded for further

administrative proceedings.

                                      II.   BACKGROUND

       A.        Factual Background

       Plaintiff, an adult male, was born on July 6, 1960. (Tr. at 29).’ Plaintiff is a college

graduate, and has previously worked as a computer systems maintenance administrator. (Id. at



‘“Tr.” refers to the certified record of the administrative proceedings. (ECF No. 8).
39). Plaintiff testified that he suffers from mental illnesses that make him unable to adapt to

change. (Id. at 43). Plaintiff further testified that he suffers from social anxiety that makes it

difficult for him to interact with people. (Id). Plaintiff alleged that as a result of his condition he

has been unable to work since August 2012. (Id. at 41). Plaintiff reports that his difficulties with

attention and social interaction previously caused him to be fired from at least one job. (Id. at 43).

Plaintiff further stated that he is depressed and often does not want to get out of bed. (Id. at 45).

Additionally, Plaintiff represented that he has lost interest in his usual activities, (Id. at 46), that

his ability to receive information from others is impaired, (Id), and that he is frequently unable to

finish tasks that he begins. (Id. at 4$). finally, Plaintiffs wife is disabled, and he testified that he

provides her care at home. (Id. at 47-4$).

        B.      Procedural Background

        On April 10, 2014, Plaintiff filed an application for a period of disability and DIB pursuant

to Title II of the SSA. (Id. at 154). On July 25, 2014, Plaintiffs application was initially denied.

(Id. at 66). On October 23, 2014, Plaintiffs application was once again denied on reconsideration.

(Id. at 7$). Plaintiff requested an AU hearing, and such hearing was conducted on November 23,

2016. (Id. at 35-65). On February 7, 2017, the AU issued his opinion concluding that Plaintiff

was not disabled within the meaning of the $$A at any point from his alleged onset date of August

30, 2012 through the date of the decision. (Id. at 19-30). Plaintiff next sought review by the

Appeals Council, which denied review on July 6, 2017. (Id. at I). Thereafter, Plaintiff instituted

this action seeking judicial review of the AU decision.




                                                       2
                                   III.   LEGAL STANDARD

        A.       Standard of Review

        This Court has jurisdiction to review the Commissioner’s decision under 42 U.s.c.

§ 405(g)     and 1383(c)(3). The Court is not “permitted to re-weigh the evidence or impose [itsi

own factual determinations,” but must give deference to the administrative findings. Chandler v.

Comm ‘r ofSoc. Sec., 667 F.3d 356, 359 (3d Cir. 201 1); see also 42 U.S.C.   § 405(g).   Nevertheless,

the Court must “scrutinize the record as a whole to determine whether the conclusions reached are

rational” and supported by substantial evidence. Gober v. Matthews, 574 F.2d 772, 776 (3d Cir.

197$) (citations omitted). Substantial evidence is more than a mere scintilla, and is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Chandler, 667

F.3d at 359 (citing Richardson v. Perales, 402 U.S. 389, 401 (1971)). If the factual record is

adequately developed, substantial evidence “may be ‘something less than the weight of the

evidence, and the possibility of drawing two inconsistent conclusions from the evidence does not

prevent an administrative agency’s finding from being supported by substantial evidence.”

Daniels v. Astrue, No. 08-1676, 2009 WL 1011587, at *2 (M.D. Pa. Apr. 15, 2009) (quoting

Consolo v. Fed. Mar. Comm ‘ii, 383 U.S. 607, 620 (1966)). In other words, under this deferential

standard of review, the Court may not set aside the AU’s decision merely because it would have

come to a different conclusion. Cruz v. Comm ‘r ofSoc. Sec., 244 F. App’x 475, 479 (3d Cir. 2007)

(citing Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999)).

       B.        Determining Disability

       In order to be eligible for benefits under the SSA, a plaintiff must show he is disabled by

demonstrating an inability to “engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which has



                                                     3
lasted or can be expected to last for a continuous period of not less than twelve months.” 42 U.S.C.

§   423(d)(1)(A), 1382c(a)(3)(A). Taking into account the plaintiffs age, education, and work

experience, disability will be evaluated by the plaintiffs ability to engage in his previous work or

any other form of substantial gainful activity existing in the national economy.                      42 U.S.C.

§ 423(d)(2)(A),   l3$2c(a)(3)(B). A person is disabled for $SA purposes only if his physical or

mental impairments are “of such severity that he is not only unable to do his previous work, but

cannot, considering his age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy   .   .   .   .“   42 U.S.C.   §   1382c(a)(3)(B).

       Decisions regarding disability will be made individually and will be “based on evidence

adduced at a hearing.” Sykes v. Apfel, 228 f.3d 259, 262 (3d Cir. 2000) (citing Heckler v.

Campbell, 461 U.S. 458, 467 (1983)). Congress has established the type of evidence necessary to

prove the existence of a disabling impairment by defining a physical or mental impairment as “an

impairment that results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C.

§ 423(d)(3),   1382(a)(3)(D).

       C.      Sequential Evaluation Process

       The Social Security Administration follows a five-step, sequential evaluation to determine

whether a plaintiff is disabled within the meaning of the statute. 20 C.F.R.          § 404.1520. 416.920.
first, the AU must determine whether the plaintiff is currently engaged in gainful activity. Sykes,

228 f.3d at 262. Second, if he is not, the AU determines whether the Plaintiff has an impairment

that limits his ability to work. Id. Third, if he has such an impairment, the AU considers the

medical evidence to determine whether the impairment is listed in 20 C.F.R. Part 404, Subpart P.

Appendix 1 (the “Listings”). If it is, this results in a presumption of disability. Id.                   If the



                                                     4
impairment is not in the Listings, the AU must determine how much residual functional capacity

(“RFC”) the applicant retains in spite of his impairment. Id. at 263. fourth, the AU must consider

whether the plaintiffs RFC is enough to perform his past relevant work. Id. Fifth, if his RFC is

not enough, the AU must determine whether there is other work in the national economy the

plaintiff can perform. Id.

        The evaluation continues through each step unless it is determined at any point the plaintiff

is or is not disabled. 20 C.F.R.   §   404.1520(a)(4), 416.920(a)(4). The plaintiff bears the burden

of proof at steps one, two, and four, upon which the burden shifts to the Commissioner at step five.

Sykes, 228 f.3d at 263. Neither party bears the burden at step three. Id. at 263 n.2.

                                        IV.     DISCUSSION

        A.     Summary of the AU decision.

       At step one, the AU found that Plaintiff had not engaged in substantial gainful activity

between August 30, 2012, Plaintiffs alleged onset date, and June 30, 2016, Plaintiffs last insured

date. (Tr. at 21). At step two, the AU found that Plaintiff suffered from six severe impairments:

bipolar disorder, depressive disorder, anxiety disorder, post-traumatic stress disorder, personality

disorder, and attention deficit hyperactivity disorder (“ADHD”). (Id.). However, at step three, the

AU found that Plaintiff did not have an impairment or combination of impairments that met or

medically equaled the severity of a listed impairment. (Id. at 22).

       In reviewing Plaintiffs claims, the AU considered the medical evidence of record. Of

particular note, the AU considered the opinion of Mehr Iqbal, M.D., a psychiatrist at Bergen

Regional Medical Center who treated Plaintiff. On October 23, 2014, Dr. lqbal completed a mental

health assessment of Plaintiff and concluded, based on her treatment of Plaintiff between .1 uly and

October 2014, that Plaintiff suffered from “a persistent and irrational fear of a specific object.



                                                       5
activity, or situation, which results in a compelling desire to avoid the dreaded object, activity, or

situation” and “[r]ecurrant intrusive recollections of a traumatic experience, which are a source of

marked distress[.]” (Id. at 307). further, Dr. Iqbal indicated that Plaintiff suffered moderate

restrictions of daily living, marked difficulties maintaining social functioning, and marked

difficulties maintaining concentration, persistence, or pace. (Id. at 308). Although the above

indications were made by check-box, Dr. Iqbal also opined by hand-written notation that Plaintiff

was “unable to manage his affairs without [illegible] help.   .   .   he has limited social [and] cognitive

ability.” (Id.). Finally, Dr. Iqbal indicated that Plaintiffs condition was expected to last for at

least one year. (Id.).

        Upon consideration of Plaintiffs RFC, the AU reviewed Dr. Iqbal’s opinion, but did not

provide it with conclusive weight. The AU indicated that Dr. Iqbal’s opinion was afforded

“[s]ome weight,” in consideration of the fact that Dr. Iqbal was Plaintiffs treating psychiatrist.

(Id. at 2$). However, the AU concluded that portions of Dr. Iqbal’s opinion were inconsistent

with the remainder of the record. (Id.). Having afforded limited weight to Dr. Iqbal’s conclusions,

the AU relied upon other evidence in reaching his RFC conclusion. In particular, the AU afforded

“substantial weight” to two State agency consultants, who each concluded that Plaintiff was not

disabled and could perform simple, unskilled work. (Id. at 28-29). The AU then found that

Plaintiff retained the RFC to perform medium work as defined by 20 CFR                §   404.1567(c), with

additional non-exertional limitations. (Id. at 23).

       At step four, the AU found that through the last date insured, Plaintiff was unable to

perform any past relevant work. (Id. at 28). At step five, the AU found that considering Plaintiffs

age, education, work experience, and RFC, there were jobs that existed in significant numbers in

the national economy that Plaintiff could have performed. (Id. at 29). Thus, the AU concluded



                                                      6
that Plaintiff was not disabled, within the meaning of the SSA. at any point from the alleged onset

date through Plaintiff’s date last insured. (Id. at 30).

        B.      Analysis

       As noted above, the AU afforded only limited weight to Dr. Iqbal’s opinion upon

consideration of Plaintiff’s RFC. The AU remarked:

       Some weight is accorded [Dr. Iqbal’s opinion] as [she] has provided the claimant
       mental health treatment at Bergen Regional Medical Center. However, in
       reviewing treatment records, it is reported that [Plaintiff] is stable with treatment
       with no signs of psychosis, intact memory, attention and concentration. The extent
       of limitations assessed as “marked” is not consistent with treatment records or
       claimant’s daily activities. [Plaintiff] reported that he handles most household
       chores and provides care for his physically ill wife.

(Id. at 2$) (citations omitted). Plaintiff contends that the AU’s decision regarding the appropriate

weight to be given to Dr. Iqbal’s opinion was unreasonable and insufficiently explained. He

therefore maintains that the AU’s opinion should be vacated and remanded for further

consideration of Dr. Iqbal’s opinion. (ECF No. 16 at 12-21). The Court agrees.

       ‘Where, as here, the record contains conflicting medical evidence, “the AU may choose

whom to credit but cannot reject evidence for no reason or for the wrong reason.” Flummer v.

Apfel, 186 f.3d 422, 429 (3d Cir. 1999) (citing Mason v. Shalala, 994 f.2d 1058, 1066 (3d Cir.

1993)). “The AU must consider all the evidence and give some reason for discounting the

evidence [Jhe rejects.” Id. (citing Stewart v. Sec’y ofl-JE. W, 714 f.2d 287, 290 (3d Cir. 1983)).

Here, the Court finds that the AU’s decision to grant only “some weight” to the opinion of Dr.

Iqbal, Plaintiff’s treating physician, was not supported by substantial evidence because the

supposedly contradictory findings cited by the AU did not actually contradict Dr. Iqbal’s opinions.

       First, the AU found that Dr. Iqbal’s opinion was contradicted by Plaintiffs treatment

records. In particular, the AU noted that Plaintiff was “stable with treatment,” had “no signs of



                                                       7
psychosis,” and “intact memory, attention and concentration”. (Tr. at 28). Although, among the

several hundred pages of medical records cited without specificity by the AU, there do appear

records of mental status exams noting that Plaintiff had “intact” memory, attention span, and

concentration, see e.g. (Id. at 424), no explanation of the significance of such findings is apparent

from the record. What is apparent to the Court is that these findings, without more, do not represent

substantial evidence contradicting Dr. Iqbal’s opinions because the records in which such findings

appear, read holistically, are not inconsistent with marked impairment of Plaintiffs ability to

maintain concentration in a work setting. For example, in treatment notes from Plaintiffs August,

12, 2015 appointment, alongside the findings that Plaintiffs concentration and attention span were

“intact,” (Id. at 28), there appears the conclusion that Plaintiffs dosage of Ritalin, a stimulant used

to treat attention disorders, should be increased based on Plaintiffs report that his ability to

concentrate diminished significantly in the afternoon. (Id. at 422). Thus, whatever the notations

about “intact” concentration span and memory may mean, the record as a whole does not support

the AU’s conclusion that they signified that Plaintiff experienced only relatively mild difficulties

with concentration, persistence, or pace. See Holohan      V.   Massanari, 246 f,3d 1195, 1205(9th

Cir. 2001) (“[The treating physician]’s statements must be read in context of the overall diagnostic

picture he draws.”).

       As further evidence that Dr. Iqbal’s opinion was inconsistent with Plaintiffs treatment

records, the AU states that treating physicians noted Plaintiff to be “stable with treatment”. (Tr.

at 28). Although such remarks do appear in the record, see e.g. (Id. at 416) (noting that Plaintiffs

symptoms were “well under control” with treatment), precedent in this Circuit has established that

such general statements indicating that a patient is stable in the context of treatment are not

necessarily incompatible with either disability or a treating physician’s opinion finding disability.



                                                      8
For instance, in Morales v. Apfel, the Third Circuit held that an AU improperly discounted opinion

evidence from the plaintiffs treating physician on the basis of statements similar to those relied

upon by the AU here:

       [It was improper] for the AU to reject [a treating physician]’s opinion based on
       [his] notation that [the plaintiff] was stable with medication. The relevant inquiry
       with regard to a disability determination is whether the claimant’s condition
       prevents him from engaging in substantial gainful activity. See 42 U.S.C. §
       423(d)(1)(A). for a person, such as [the plaintiff], who suffers from an affective or
       personality disorder marked by anxiety, the work environment is completely
       different from home or a mental health clinic. [The treating physician]’s
       observations that [the plaintiff] is “stable and well controlled with medication”
       during treatment does not support the medical conclusion that [the plaintiff] can
       return to work. [The treating physician], despite his notation, opined that [the
       plaintiff]’s mental impairment rendered him markedly limited in a number of
       relevant work-related activities. Other information in the treatment records supports
       this opinion. Thus, [the treating physician]’s opinion that [the plaintiff]’s ability to
       function is seriously impaired or nonexistent in every area related to work shall not
       be supplanted by an inference gleaned from treatment records reporting on the
       claimant in an environment absent of the stresses that accompany the work setting.

225 f.3d 310, 319 (3d Cir. 2000). Here, as in Morales, the AU has taken a summary statement

regarding Plaintiffs functioning in the context of the treatment environment and applied it,

inappropriately, to conclude that Plaintiff could function adequately in a work environment. Thus,

the Court finds that the AU’s conclusion that Plaintiffs treatment records were inconsistent with

Dr. Iqbal’s opinion was unreasonable.2

        Second, the AU found Dr. Iqbal’s opinion to be inconsistent with reports of his daily

activities. (Tr. at 28). The AU notes that Plaintiff has reported being able to help with household

chores, do laundry, drive a car, and go grocery shopping. (Id. at 27). The AU further noted that

Plaintiff testified about caring for his physically disabled wife. (Id. at 2$). The AU refers to such




2
     for the finding that Plaintiff had no signs ofpsychosis, since Plaintiff does not allege psychosis
and the AU did not find psychotic symptoms to be among Plaintiffs severe impairments, such
finding is simply irrelevant.
                                                       9
activities as contradicting “the extent of limitations assessed as ‘marked” by Dr. Iqbal, (Id.);

regarding Plaintiffs restrictions of daily living, however, Dr. Iqbal merely concluded that Plaintiff

suffered “moderate” restrictions. (Id. at 30$). The AU does not explain why the record evidence

of Plaintiffs daily activities contradicts Dr. Iqbal’s findings regarding Plaintiffs limitations in

other areas where “marked” limitation was found, specifically his difficulties in maintaining social

functioning and in maintaining concentration, persistence, and pace. This omission is especially

important in light of Plaintiff s testimony about his limitations in performing housework and caring

for his wife.

        For instance, the record does not reflect that the AU considered, in the context of assessing

the consistency of Dr. Iqbal’s opinion with the record, Plaintiffs testimony that he is unable to

complete many household chores because his attentional issues lead him to abandon many tasks

prior to completion. (Tr. at 4$). Nor does the record reflect consideration, in this context, of

Plaintiffs testimony that although he is able to take care of his wife, he would not be able to

perform such services for a person other than his wife because of his social difficulties. (Id.).

Because the AU does not adequately explain why reports that Plaintiff performed chores, with

limitations, and took care of his wife were inconsistent with Dr. Iqbal’s findings about limitations

in areas other than his activities of daily living, and because the AU does not appear to have

conducted a complete examination of the record, the Court cannot conclude that the AU’s decision

that the record evidence was in conflict with Dr. Iqbal’s opinion was supported by substantial

evidence. See Greco v. Berryhill, No. 16-7829, 2018 WL 6716840, at *4 (D.N.J. Dec. 20, 2018)

(remanding where the AU, upon discounting a physician’s opinion because of inconsistency with

reports of the plaintiffs daily activities, failed to conduct a full examination of the record including

the plaintiffs testimony about her limitations and related record evidence).



                                                       10
       Therefore, the Court cannot conclude that the AU’s decision about the appropriate level

of weight to provide to Dr. Iqbal’s opinion was rational and supported by substantial evidence.

Accordingly, the Court will remand to the AU for further consideration of Dr. lqbal’s opinion.

On remand, the AU is not required to accept Dr. Iqbal’s opinion, but must provide a rational

explanation for the level of weight he chooses to afford to it. See Plummer, 186 F.3d at 429 (“An

AU may reject a treating physician’s opinion outright only on the basis of contradictory medical

evidence, but may afford a treating physician’s opinion more or less weight depending upon the

extent to which supporting explanations are provided.”).

       C.      Plaintiffs Other Arguments

       Plaintiff makes other arguments as to why the AU’s decision should be remanded.

Because the Court finds that the AU’s opinion was not supported by substantial evidence, it will

remand and need not consider such arguments at this juncture.         However, the Court notes

Plaintiffs suggestion that some of his treatment records from Bergen Regional Medical Center are

missing from the record. (ECF No. 16 at 15-16). To ensure an appropriate and expeditious

resolution of this matter on remand, the parties should take care that the AU possesses a complete

record upon which he is able to render a decision based on substantial evidence.

                                    V.      CONCLUSION

       For the foregoing reasons, the Court will vacate the AUJ’s decision and remand this case

for further administrative proceedings consistent with this Opinion. An appropriate Order follows.




                              °     (
 DATED:
                                                           CLAIRE C. CE CCIII, U.S.D.J.




                                                   11
